DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities, wherein appropriate correction is required:  
In paragraph 13, as filed:
The recitation of “160 W/mk” should be amended to recite --160 W/mK--.
Claim Objections
	The following claims are objected to because of informalities, wherein appropriate correction is required:
In claim 1:
The recitation of “a working fluid loop that runs from the evaporator to a compressor to a condenser to an expansion device back to the evaporator and also includes”, in lines 4-6 of the claim, should be amended to include commas, as follows --a working fluid loop that runs from the evaporator, to a compressor, to a condenser, to an expansion device, back to the evaporator, and also includes--.
In claim 4:
A period should be added at the end of the claim.
In claim 7:
The recitation of “ethylene glycol and water mixture” should be amended to recite --an ethylene glycol and water mixture--.
In claim 10:
The recitation of “a working fluid loop that runs from the evaporator to a compressor to a condenser to an expansion device back to the evaporator and also includes”, in lines 5-7 of the claim, should be amended to include commas, as follows --a working fluid loop that runs from the evaporator, to a compressor, to a condenser, to an expansion device, back to the evaporator, and also includes--.
In claim 12:
A period should be added at the end of the claim.
In claim 13:
A period should be added at the end of the claim.
In claim 15:
The recitation of “ethylene glycol and water mixture” should be amended to recite --an ethylene glycol and water mixture--.
In claim 18:
The recitation of “a working fluid loop that runs from the evaporator to a compressor to a condenser to an expansion device back to the evaporator;”, in lines 8-10 of the claim, should be amended to include commas, as follows --a working fluid loop that runs from the evaporator, to a compressor, to a condenser, to an expansion device, and back to the evaporator;--. 
The recitation of “160 W/mk”, in the third to last line of the claim, should be amended to recite --160 W/mK--.
In claim 31:
The recitation of “a working fluid loop that runs from the evaporator to a compressor to a condenser to an expansion device back to the evaporator and also includes”, in lines 4-5 of the claim, should be amended to include commas, as follows --a working fluid loop that runs from the evaporator, to a compressor, to a condenser, to an expansion device, back to the evaporator, and also includes--. 
In claim 33:
A period should be added at the end of the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22, 24 and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
	As per claim 22, the claim recites “further comprising an evaporator has cooling channels […]”. However, it should be noted that claim 18 already recites “an evaporator”. The current recitation in claim 22 makes it unclear as to whether a second evaporator is needed. For examination purposes, the aforementioned recitation will be construed as --wherein the evaporator has cooling channels […]--.
As per claim 24, the claim recites “further comprising an evaporator that clamps down on the pod”. However, it should be noted that claim 18 already recites “an evaporator”. The current recitation in claim 24 makes it unclear as to whether a second evaporator is needed. For examination purposes, the aforementioned recitation will be construed as --wherein the evaporator clamps down on the pod--.
As per claim 25, the claim recites “further comprising an evaporator that has an internal wall of copper adjacent to the pod”. However, it should be noted that claim 18 already recites “an evaporator”. The current recitation in claim 25 makes it unclear as to whether a second evaporator is needed. For examination purposes, the aforementioned recitation will be construed as --wherein the evaporator has an internal wall of copper adjacent to the pod--.
Allowable Subject Matter and Reasons for Allowance
Claims 1-19, 23 and 27-38 are allowed, wherein claims 1, 4, 7, 10, 12-13, 15, 18, 31 and 33 are objected to due to informalities. Claims 22, 24 and 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.1  
The following is a statement of reasons for the indication of allowable subject matter: the prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as currently recited in at least claims 1, 10, 18 and 31. The closest prior art references are Ravji et al. (US 20120096876 A1), herein Ravji, Flynn et al. (US 11175075 B2), herein Flynn, and Jaster (US 4910972 A).
Regarding claim 1, Ravji at best discloses a machine (1) for producing cooled food or drinks from ingredients (52) in a pod (20) containing the ingredients (see at least figure 3 and the abstract), the machine (1) comprising: an evaporator (as part of 15; see paragraphs 87 and 95, see also figures 14a-15) of a refrigeration system (9), the evaporator defining a receptacle (15, per se) sized to receive the pod (see figures 3-5 and paragraphs 42-45, and 84-87), wherein the refrigeration system (9) has a working fluid loop (as described in paragraphs 26 and 39) that runs from the evaporator (of 15), to a compressor (described in paragraph 39), to a condenser (also described in paragraph 39), to an expansion device (implied by the “conventional vapor compression refrigeration” described in paragraph 39).
However, Ravji does not disclose a first bypass line that extends from the working fluid loop between the compressor and the condenser to the working fluid loop between the expansion device and the evaporator; and a processor operable to control the refrigeration system to cool the pod after the pod is inserted in the receptacle of the evaporator and to defrost a surface of the evaporator after the cooled food or drinks are dispensed from the pod and before the pod is removed from the receptacle of the evaporator.  
There are no other prior art references that would otherwise substitute or supplement the teachings of Ravji to arrive at the claimed invention. Moreover, it should be noted that the intended purpose and operating principles of Ravji require the specific arrangement of the cooling system as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Ravji to arrive at the claimed invention would be based on improper hindsight, and would render Ravji inoperable for its intended purpose. Assuming arguendo, modifying Ravji to include a bypass line that extends from the working fluid loop between the compressor and the condenser to the working fluid loop between the expansion device and the evaporator would change the principles of operation thereof, since Ravji is designed and intended to rely on a reversable valve configuration as opposed to a bypass line configuration (see paragraph 88). Said hypothetical modification would increase the complexity of the system, while rendering the disclosed reversible defrost valve obsolete, thereby increasing the probability of unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of claim 1. Claims 2-9 are allowable over the prior art by virtue of their dependency.
Regarding claim 10, it should be noted that claim 10 contains similar subject matter as claim 1, wherein the prior art does not anticipate or render obvious the claimed invention as a whole. Namely, the prior art fails to teach a bypass line, as currently claimed. Therefore, claim 10 is allowable for similar reasons as claim 1. Claims 11-17 and 30 are allowable over the prior art by virtue of their dependency.
Regarding claim 18, Ravji at best discloses a machine (1) for producing cooled food or drinks from ingredients (52) in a pod (20) containing the ingredients (see at least figure 3 and the abstract), the machine (1) comprising: a housing (12); and an evaporator (as part of 15; see figures 14a-15 and paragraph 95) of a refrigeration system (9), the evaporator (of 15) defining a receptacle (15, per se) sized to receive the pod (20), the evaporator having a pod-to-evaporator heat transfer surface of the evaporator (as shown in at least figure 15), and the evaporator is constructed of material defining channels (45; see paragraph 87); wherein the refrigeration system (9) has a working fluid loop (see paragraph 39) that runs from the evaporator (of 15), to a compressor (described in paragraph 39), to a condenser (described in paragraph 39), to an expansion device (implied by the “conventional vapor compression” described in paragraph 39), back to the evaporator (evident from paragraph 39).
However, Ravji does not disclose a pod-to-evaporator heat transfer surface of the evaporator of less than 50 in2; the evaporator defining microchannels; the evaporator being made of a material that has at least 160 W/mK thermal conductivity; nor wherein a pressure drop through the refrigeration system is less than 2 psi.
Although Ravji appears to suggests using aluminum as a material for the pod, Ravji fails to disclose using aluminum for the receptacle, per se. Likewise, it should be noted that Flynn at best appears to suggest a flow path of the refrigerant having an area of less than 50 in2 (see column 18, lines 27-35), but fails to disclose a pod-to-evaporator heat transfer surface area of less than 50 in2. Lastly, Jaster at best appears to suggest a pressure drop of 1 psi at an evaporator exit, but fails to disclose a pressure drop of less than 2 psi through the system. 
There are no other prior art references that would supplement or substitute the teachings of Ravji, Flynn or Jaster to arrive at the claimed invention. Absent impermissible hindsight, one of ordinary skill in the art would have not found obvious the claimed invention as currently recited in at least claim 18. Claims 19, 22-25 and 27-29 are allowable over the prior art by virtue of their dependency, wherein claims 22, 24 and 25 are rejected under § 112(b).
As per claim 31, it should be noted that claim 31 contains similar subject matter as claims 1 and 10, wherein the prior art does not anticipate or render obvious the claimed invention as a whole. Namely, the prior art fails to teach a bypass line, as currently claimed. Therefore, claim 31 is allowable for similar reasons as claims 1 and 10. Claims 32-38 are allowable over the prior art by virtue of their dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/            Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 CFR 1.111(b) and MPEP § 707.07(a).